SHIVERS, Chief Judge.
Appellant, Billy Hernandez Cameron, appeals the trial court’s summary denial of his Rule 3.850 motion for post-conviction relief, in which he raised three grounds: (1) that his guilty plea was involuntarily entered; (2) that his habitual offender sentence was illegal because the trial court failed to follow the procedural safeguards set out in section 775.084, Florida Statutes; and (3) that he was denied effective assistance of counsel. We affirm the trial court’s denial of grounds 1 and 3, since the written plea of guilty and negotiated sentence, signed by the appellant and attached to the trial court’s order, negates both of *169those grounds by containing statements that defendant was satisfied with his attorney, that all aspects of the plea were fully explained to his complete satisfaction, and that the plea was freely and voluntarily entered. Thomas v. State, 419 So.2d 1141 (Fla. 1st DCA 1982). We reverse the denial of ground 2, however, and remand for the trial court to either attach portions of the record and file conclusively showing that the appellant is entitled to no relief, or to take such further action as is required by Rule 3.850, Florida Rules of Criminal Procedure.
AFFIRMED in part, REVERSED and REMANDED.
SMITH and JOANOS, JJ., concur.